993 F.2d 229
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Darrick Kent MCKAYHAN, Defendant-Appellant.
No. 93-6114.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 29, 1993Decided:  April 27, 1993

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CR-92-1-CR)
Darrick Kent McKayhan, Appellant Pro Se.
David Paul Folmar, Jr., Assistant United States Attorney, Raleigh, North Carolina, for Appellee.
E.D.N.C.
AFFIRMED.
Before LUTTIG, Circuit Judge, and BUTZNER and CHAPMAN, Senior Circuit Judges.
PER CURIAM:

OPINION

1
Darrick Kent McKayhan appeals from the district court's order denying his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2) (1988).  Because the district court did not err, we affirm.


2
Section 3582(c)(2) allows a sentencing court to reduce a prisoner's sentence where amendments to the sentencing guidelines have been made subsequent to sentencing.  The guidelines explicitly state that such reduction is only appropriate for specific amendments to the guidelines.  United States Sentencing Commission, Guidelines Manual, § 1B1.10(a) (Nov. 1992).  McKayhan contended that reduction was appropriate for the recent amendment 459, U.S.S.G. App.  C, to U.S.S.G. § 3E1.1.  However, reduction under that amendment is not consistent with the guidelines.  U.S.S.G. § 1B1.10(a), (d).  Thus, the district court was correct in denying McKayhan's motion for reduction.  Therefore, we affirm the district court's order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED